EXHIBIT 10.2
 
EXECUTION VERSION
 
Confidentiality,  Non-Solicitation and Non-Competition Agreement
 
This Confidentiality, Non-Solicitation and Non-Competition Agreement, dated as
of December 22, 2006, is hereby entered into between The DirecTV Group, Inc., a
Delaware corporation (the “Company”), and News Corporation, a Delaware
corporation (“News”).
 
WHEREAS, News through its wholly owned subsidiary Fox Entertainment Group, Inc.
(“FEG”) owns certain shares of common stock, par value $.01 per share, of the
Company (the “Common Stock”);
 
WHEREAS, News has entered into an agreement with Liberty Media Corporation
(“Liberty”) to cause to be transferred to Liberty all of the Common Stock in
exchange for the transfer to News by Liberty and its affiliates of certain
shares of Class A common stock, par value $.01 per share, and certain shares of
Class B common stock, par value $0.01 per share, of News (the “Transaction”);
 
WHEREAS, in connection with the Transaction, News has formed, a special purpose
entity which is a Delaware corporation (“Splitco”) to hold, among other things,
all of the Common Stock;
 
WHEREAS, as of the closing of the Transaction, (i) Liberty will acquire 100% of
the issued and outstanding common stock, par value $0.01 per share of Splitco
and, through such ownership of Splitco, indirectly own 100% of the Common Stock
and (ii) News will not own directly or indirectly any shares of common stock,
par value $.01 per share, of the Company or any other equity or other voting
securities of the Company;
 
WHEREAS, in connection with the Transaction, the Company has provided certain
confidential information regarding the Company and its subsidiaries and
affiliates to Liberty pursuant to a confidentiality agreement, dated as of
August 28, 2006, between the Company and Liberty;
 
WHEREAS, News acknowledges the highly competitive nature of the businesses of
the Company and its subsidiaries and affiliates and further acknowledges that it
has been provided with access to sensitive, proprietary and confidential
information of the Company and has been provided with the opportunity to develop
relationships with customers, vendors, prospective customers, prospective
vendors, employees and other agents of the Company, which, in each case, News
acknowledges and agrees constitute valuable assets of the Company;
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the parties
hereby agrees as follows:
 
1.  Definitions.
 
(a)           “affiliate” shall mean, with respect to any person, any other
person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such person;
provided, however that the term “affiliate” when used with respect to News or
any affiliate of News shall not include the Company or any of its
subsidiaries.  The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract or
otherwise, including the ability to elect the members of the board of directors
or other governing body of a person, and the terms “controlled” and
“controlling” have correlative meanings.
 
(b)           “Effective Date” shall mean the date on which the Transaction is
consummated.
 
(c)           “Proprietary Information” shall mean all non-public, proprietary
or confidential information obtained by News or its Representatives in
connection with News’ prior ownership of shares of Common Stock or as a result
of certain individuals affiliated with News or its Representatives serving on
the Board of Directors of the Company, including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, customers, joint venture partners, personnel,
recruiting, advertising, sales, marketing, promotions, government and regulatory
activities and approvals, concerning the past, current or future business,
activities and operations of the Company or any of its subsidiaries or
affiliates.  “Proprietary Information” does not include, however, information
which (i) is or becomes generally available to the public, other than as a
result of a disclosure by News or its Representatives, (ii) was or becomes
available to News from a person other than the Company or any of the Company’s
Representatives who is not known by News, in good faith, to be bound by a
confidentiality agreement with the Company or any of the Company’s
Representatives, or is otherwise not known by News, in good faith, to be under
an obligation to the Company or any of the Company’s Representatives not to
disclose the information, or (iii) News can establish was or is independently
developed by News or its Representatives without reliance upon any Proprietary
Information.
 
(d)           “Representative” shall mean, with respect to any person, such
person’s subsidiaries and affiliates and such person’s and their subsidiaries’
and controlled affiliates’ directors, officers, employees, agents, advisors
(including, without limitation, financial advisors, legal counsel and
accountants) and controlling persons.
 
(e)           “person” shall mean any corporation, limited liability company,
partnership, other entity or individual.
 
2.  Confidentiality.  News agrees that,  it will, and it will cause its
Representatives to, keep all Proprietary Information in its possession as of the
Effective Date confidential and refrain from using such Proprietary Information;
provided, that, notwithstanding anything to the contrary herein, News may use
such Proprietary Information to the extent reasonably necessary for purposes of
preparing and filing tax returns, corresponding with tax authorities, preparing
accounting records, and in connection with any litigation, including, without
limitation, litigation arising out of, relating to resulting from the
Transaction or the subject matter of such Proprietary Information.  News agrees
to be responsible for any breach of this Agreement by any of its
Representatives.
 
3.  Non-Solicitation/Non-Hire.  News acknowledges that the Company’s employees
are a key component to the Company’s success and that the preservation of the
Company’s employee base is critical to, among other things, the Company’s
prospects.  Consequently, News agrees that, for a period of two (2) years from
the Effective Date, without the prior written consent of the Company, News will
not, and will cause its affiliates not to, directly or indirectly, (a) solicit
any individual who is an executive officer or other member of senior management
of the Company at the Effective Date or at any time thereafter to leave his or
her employment with the Company or interfere with the employment relationship
between the Company and any individual who is an executive officer or other
member of senior management of the Company at the Effective Date or at any time
thereafter, or (b) hire any individual who is an executive officer or other
member of senior management of the Company at the Effective Date or at any time
thereafter or any individual was an executive officer or other member of senior
management of the Company during the twelve (12) month period preceding the
Effective Date; provided that the foregoing restrictions shall not shall not
prohibit News or its affiliates from soliciting or hiring any individuals
through the placement of general advertisements of employment opportunities
which are not specifically directed at employees of the Company.
 
4.  Non-Competition.
 
(a)           News covenants and agrees that, for a period of four (4) years
from the Effective Date (the “Restricted Period”), News shall not, and shall
cause its affiliates not to, directly or indirectly, as a stockholder, owner,
equityholder, manager, operator, lender, investor, consultant, member, partner,
licensor, contractor, agent or in any other capacity, engage or participate in a
Restricted Business (as defined below) anywhere in North America or South
America where the Restricted Business was operated by the Company prior to the
Effective Time.  The term “Restricted Business” means the business of providing
direct-to-home delivery of video services by satellite.
 
(b)           Notwithstanding anything herein to the contrary, the restrictions
set forth herein shall not be applicable to any of the following: (i) any
acquisition, directly or indirectly, after the date of this Agreement by News or
any of its affiliates (whether by merger, share exchange, purchase of securities
or assets or otherwise) of a person or any interest therein which is engaged in
a Restricted Business so long as the Restricted Business conducted by such other
person and its affiliates does not constitute more than ten percent (10)% of its
business (as measured by such person’s consolidated revenues for each of the two
last fiscal years prior to such acquisition); provided that News will promptly
inform the Company in the event of the acquisition of control of any such person
(and, if so requested by the Company, provide the Company with such information
as the Company may reasonably require for the purposes of enabling the Company
to verify that the Restricted Business in question accounts for no more than ten
percent (10%) of such person’s total business (as measured by such person’s
consolidated revenues for each of the two last fiscal years prior to such
acquisition)) and further that it will, or will cause its affiliate to, sell or
otherwise dispose of the Restricted Business to a third party or to the Company
as soon as practicable after such acquisition of control (but in no event later
than six (6) months after such acquisition) and News will, or will cause its
affiliate to, permit the Company to participate in any sale process relating to
the disposal of the Restricted Business as a potential purchaser thereof on a
basis no less preferential to any other potential purchaser; (ii) the
acquisition, directly or indirectly, by News of securities listed on any
securities exchange of any person that is engaged or participates in a
Restricted Business, provided that (x) such person is not primarily engaged in a
Restricted Business (as measured by such person’s consolidated revenues for each
of the two last fiscal years prior to such acquisition) and (y) News and its
affiliates would not, in the aggregate (after giving effect to such
acquisition), own directly or indirectly five percent (5%) or more of the
outstanding voting power or capital stock of such person at the time of such
acquisition; or (iii) the acquisition, directly or indirectly, by News of
securities not listed on any securities exchange of any person that is engaged
or participates in a Restricted Business, provided that (x) such person is not
primarily engaged in a Restricted Business (as measured by such person’s
consolidated revenues for each of the two last fiscal years prior to such
acquisition) and (y) News and its affiliates would not, in the aggregate (after
giving effect to such acquisition), own directly or indirectly more than ten
percent (10%) of the outstanding voting power or capital stock of such person at
the time of such acquisition and neither News nor its affiliates would possess
any management or other rights to direct the operations of such person (after
giving effect to such acquisition).
 
5.  Remedies.  It is understood and agreed that monetary damages may not be
sufficient remedy of any breach of this Agreement by either of the parties or
their respective Representatives and that each party may be entitled to seek
equitable relief, including seeking an injunction and specific performance, as a
remedy for such breach. Without prejudice to the rights and remedies otherwise
available to a party, including monetary damages, each party agrees that the
parties shall be entitled to seek equitable relief by way of injunction or
otherwise if a party or any of its Representatives breach or threaten to breach
any of the provisions of this Agreement.
 
6.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
7.  Jurisdiction.  The parties hereby irrevocably and unconditionally consent to
submit to the nonexclusive jurisdiction of the courts of the Southern District
of New York and of the United States of America located in the Southern District
of New York with respect to any actions, suits or proceedings arising out of or
relating to this agreement and the transactions contemplated hereby, and further
agree that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth on the first page of this
agreement shall be effective service of process for any action, suit or
proceeding brought against the parties in any such court.  The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this agreement or the transactions
contemplated hereby, in the courts of the Southern District of New York and of
the United States of America located in the Southern District of New York, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
 
8.  Assignment; Third Party Beneficiaries.  Any assignment of this Agreement by
a party without the prior written consent of the other party shall be
void.  This Agreement is for the benefit of the parties hereto and their
respective successors and assigns, and no other person shall have any rights
under or be deemed a third party beneficiary of this Agreement except as
expressly provided in this Section 8.  The parties intend for the benefits,
rights and remedies of this Agreement to extend to Splitco, as an express third
party beneficiary of this Agreement, from and after the Effective Date but
solely until the first date, if any, upon which Splitco and its affiliates shall
cease to hold voting securities representing, in the aggregate, 10% of the
aggregate voting power of the Company (or any successor to the Company, whether
by consolidation, business combination, acquisition, or merger, or any entity
which shall acquire a majority of the Company’s voting power, whether tender or
exchange offer or otherwise, or any entity to which the Company shall sell,
lease or otherwise transfer all or substantially all of its assets).  Any right
of Splitco to enforce this Agreement will be subordinate to the Company’s rights
of enforcement and may be undertaken only following a request to the Company and
the Company’s failure to take the actions reasonably requested by Splitco.  For
purposes of enforcement of this Agreement, in the event that Splitco has the
right to enforce this Agreement pursuant to the immediately preceding sentence,
Splitco will be deemed to have all rights and remedies available to the Company,
except that, in determining any monetary damages payable to Splitco in any such
action, such monetary damages will be equal to Splitco’s proportionate interest
(based on its ownership of the outstanding equity of the Company) in the
monetary damages suffered or incurred by the Company as a whole.
 
9.  Severability.  It is expressly understood and agreed that although News and
the Company consider the restrictions contained in this Agreement to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against News or its affiliates,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
(provided that in no event shall any such amendment broaden the time period or
scope of any restriction herein).  Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein
 
10.  Entire Agreement; Amendments; Waiver. This Agreement contains the entire
agreement between you and us concerning the terms of this Agreement.  No
modification or amendment of this Agreement or waiver of the terms and
conditions hereof shall be binding upon you, us or, for as long as Splitco is a
third party beneficiary of this Agreement, Splitco, unless approved in writing
by each of you, us and, for as long as Splitco is a third party beneficiary of
this Agreement, Splitco.  No failure or delay by a party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.
 
11.  Counterparts.  This Agreement may be executed via facsimile and in separate
counterparts, each of which shall be deemed to constitute an original which is
part of the same document.
 
12.  Effectiveness. This Agreement shall take effect upon the Effective Date.
 


IN WITNESS WHEREOF, each of the undersigned has duly executed this agreement as
of the date first written above.
 
THE DIRECTV GROUP, INC.
 
By:_/s/ LARRY D. HUNTER 
 
Name:                      Larry D. Hunter
 
Title:                      Executive Vice President & General Counsel
 
NEWS CORPORATION
 
By: _/s/ JANET NOVA
Name: Janet Nova
Title: Senior Vice President
